Citation Nr: 1410552	
Decision Date: 03/13/14    Archive Date: 03/20/14

DOCKET NO.  11-04 896	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUE

Entitlement to service connection for post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Chris Miller, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 2002 to July 2007.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey.  In October 2008, the Veteran sought reconsideration of the denial, which the Board construes as a notice of disagreement.  A statement of the case was issued in January 2011 and a substantive appeal was received in February 2011.  


FINDING OF FACT

The Veteran has PTSD that has been linked by medical evidence to an in-service stressor for which there is credible supporting evidence.


CONCLUSION OF LAW

The Veteran has PTSD that is the result of disease or injury incurred during active military service.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.303, 3.304(f), 4.125 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Where a disease is diagnosed after discharge, service connection may be granted when all of the evidence, including evidence pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Generally, service connection requires competent and credible evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999).

Further, to be entitled to service connection for PTSD, the record must generally include the following:  (1) medical evidence establishing a diagnosis of the condition in accordance with 38 C.F.R. § 4.125; (2) credible supporting evidence that the claimed in-service stressor occurred; and (3) a link, established by medical evidence, between current symptomatology and the claimed in-service stressor.  38 C.F.R. § 3.304(f); see also Cohen v. Brown, 10 Vet. App. 128, 138 (1997).

Numerous VA treatment records are associated with the Veteran's claims file.  Among these documents are mental health records wherein the Veteran is diagnosed with PTSD.  See, e.g., record from November 28, 2007.  These diagnoses are presumed to conform to the requirements of the Diagnostic and Statistical Manual of Mental Disorders, 4th Edition (DSM IV), given that there is no evidence to the contrary.  See Cohen v. Brown, 10 Vet. App. 128, 140 (1997).  Accordingly, there is medical evidence establishing a diagnosis of PTSD.

The Veteran has also established that a claimed in-service stressor occurred.  The Veteran asserts that her stressor arises from international anti-piracy efforts off the coast of Somalia, while she served on the U.S.S. Carter Hall.  She states that while she served on the bridge of the ship in early 2006, during the course of which she observed ships being held by pirates.  Specially, she reports seeing captive crew members with guns held to their head by the pirates.  She also reports seeing garbage bags being tossed off the side of a captive ship, and that she thought those bags contained the bodies of murdered crew members.  

The Veteran testified before the undersigned in a January 2012 hearing.  She is competent to report what she has personally witnessed.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board also finds her testimony credible.  However, if a claimed stressor is not combat related, a veteran's lay testimony regarding in-service stressors is insufficient to establish the occurrence of the stressor and must be corroborated by "credible supporting evidence."  Cohen v. Brown, 10 Vet. App. 128, 142 (1997) (quoting Moreau v. Brown, 9 Vet. App. 389, 395 (1996)).  While the precise activities witnessed by the Veteran cannot be corroborated, a July 2008 report from the United States Armed Services Center for Unit Records Research (CURR) verifies that the Veteran's ship participated in anti-piracy efforts during the period indicated by the Veteran.  The Veteran also submitted a March 2012 statement from a fellow servicemember, P.W.  In that statement, P.W. verifies that she, too, saw captive crew members with guns held to their heads, after the Veteran told her what was occurring and handed her a pair of binoculars.  The Board finds that the CURR report and P.W.'s statement sufficiently corroborate the stressor asserted by the Veteran.  Accordingly, this requirement is satisfied.

The final requirement is a link between the Veteran's diagnosis and the stressor.  The Veteran asserted at her January 2012 hearing that her PTSD is primarily due to the piracy incidents that she witnessed.  As stated above, the Board finds her competent and credible.  Further, while the Veteran's VA treatment records do not specifically enunciate the etiology of her PTSD, they do discuss that her PTSD is related to military service.  See, e.g., record from March 8, 2008.  Giving the benefit of the doubt to the Veteran, see 38 U.S.C.A. § 5107, the Board finds that a nexus likely exists between her diagnosed PTSD and stressor.  

In sum, the evidence tends to show that the Veteran likely has PTSD that is linked to an in-service stressor for which there is credible supporting evidence.  Reasonable doubt is resolved in her favor.  Service connection for PTSD is therefore warranted.  C.F.R. §§ 3.102, 3.303, 3.304(f), 4.125.


ORDER

Service connection for PTSD is granted.


________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


